Order directing the defendant to sepa^rately state and number defenses, and denying plaintiff’s motion for judgment on the pleadings, reversed on the law, and motion for judgment on the pleadings'1 granted. The defense or defenses sought to be set up present no answer to the plaintiff’s claim. The allegation that the plaintiff proved a claim ip the bank- " *794ruptcy proceeding and accepted a dividend thereon is insufficient because there is no allegation that the claim so proved included the claim in suit here. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.